Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US Patent Application Publication 2013/0044840) in view of Lansdowne (US Patent Application Publication 2011/0051754) in further in view of NG (US Patent Application Publication 2018/0213270).

Regarding claims 1 and 10 Yamamoto et al. disclose receiving apparatus/method comprising (see fig. 5):
receiving, by circuitry of the receiving apparatus, a plurality of packets respectively transmitted via a plurality of broadcasting transmission paths, the received plurality of packets including at least a first packet and a second packet, the first packet received being received by the receiving apparatus after the second packet and (see fig. 4-5, see [0089] the receiving processing unit 116 receives TS broadcast packets)
compensating  a delay between first packet and the second packet by delaying processing of the second packet based on first time information included in a first preamble of the selected first packet and second time information included in a second preamble of the second packet ( see fig. 5, see [ 0097] The delay adjustment unit 163 calculates, by packet unit, the receiving timing differences (TS delay compensation information) of the two pieces TS packet data, with the timing information (TS_Sync signal) from the reference packet detection units 162a and 162b as a reference. The control unit 117 instructs the delay adjustment unit 163 to read out the packets of the TS packet data using the TS delay compensation information as a reference. PTP is timing information included in packet, which the same as TS delay compensation information)
Yamamoto et al. fail to specifically point out the first time information being specified according to an absolute time protocol and indicative of a first absolute time at which the first packet was sent from a first sending apparatus, and the second time information being specified by the absolute time protocol and indicative of a second absolute time at which the second packet was sent from a second sending apparatus as claimed.
However Lansdowne teaches the first time information being specified according to an absolute time protocol and indicative of a first absolute time at which the first packet was sent from a first sending apparatus, and the second time information being specified by the absolute time protocol and indicative of a second absolute time at which the second packet was sent from a second sending apparatus ( see[0010-11] a timing synchronization system in accordance with the present invention, a master timing unit is configured to broadcast synchronization messages with a known rate or time interval.  Each synchronization message includes a master time stamp reflecting an instantaneous time value measured at the master timing unit.  The synchronization message is broadcast to distributed network elements over a network data path to which the distributed network elements are connected.)

Yamamoto et al. in view of Lansdowne fail to specifically point out first time information included in a first preamble of the selected first packet and second time information included in a second preamble of the second packet as claimed.
NG teaches first time information included in a first preamble of the selected first packet and second time information included in a second preamble of the second packet( see [0028-29] With respect to ATSC 3.0, it has been proposed to include the 80-bit PTP time value, described above, in the preamble of physical layer frames. The time information is included in preamble)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yamamoto et al. in view of Lansdowne invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).
 Regarding Claim 2 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 1). 
wherein the circuitry is further configured to: measure a delay amount between packets including time information indicative of a same time of the packets to be 
Regarding Claim 3 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 2). 
wherein the plurality of broadcasting transmission paths are transmission paths for a plurality of frequency bands subject to channel bonding in which the plurality of frequency bands are linked for use(see [0065-66]  The first tuning unit 112a tunes in to a signal of a predetermined frequency band from the signal. The second tuning unit 112b tunes in to a signal of the same frequency band. The third tuning unit 112m tunes in to a signal of a frequency band that is different from the first tuning unit. The fourth tuning unit 112n tunes in to a signal of the same frequency band as the third tuning unit)
Regarding Claim 4 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 3). 
wherein sending points from which a broadcast wave is sent are different for the plurality of frequency bands( see [0075] The equalization unit 134 receives the complex signal from the FFT calculation unit 133.  There are only as many complex signals received from the FFT calculation unit 133 as there are FFT points, and these complex signals separately make up OFDM symbol data.)
Claim 5 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 1). 
wherein a delay compensated in a broadcasting transmission path is a propagation delay according to a distance between a sending point from which a broadcast wave is sent and a receiving point at which the broadcast wave is received (see [0080] the distance between the reception signal point and the mapping point that is taken as the transmission signal point (hereafter, the distance information of the reception symbol point))
Regarding Claim 6 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 5). 
wherein the delay compensated in the broadcasting transmission path includes the propagation delay and a shift in time between sending facilities that send broadcast waves (see[0097] the delay adjustment unit 163 calculates, by packet unit, the receiving timing differences (TS delay compensation information) of the two pieces TS packet data, with the timing information (TS_Sync signal) from the reference packet detection units 162a and 162b as a reference.  The delay adjustment unit 163 then sequentially saves to the memory 164 one packet at a time calculated from packet data.  When the TS packet data timings have agreed, the packets of TS packet data previously saved to the memory 164 are sequentially read out, the timings of the two pieces of packet data are made to agree by packet unit, and outputted to the selection unit 165.  The TS delay compensation information is outputted to the control unit 117 that is connected to the TS selection unit 151 by the connector 167.  The control unit 117 instructs the delay 
Regarding Claim 7 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 1). 
wherein the delay  compensated in a broadcasting transmission path is a delay according to one of a parameter of a physical layer for transmitting a broadcast wave and installation of the receiving apparatus ( see [0097] the delay adjustment unit 163 calculates, by packet unit, the receiving timing differences (TS delay compensation information) of the two pieces TS packet data, with the timing information (TS_Sync signal) from the reference packet detection units 162a and 162b as a reference.  The delay adjustment unit 163 then sequentially saves to the memory 164 one packet at a time calculated from packet data.  When the TS packet data timings have agreed, the packets of TS packet data previously saved to the memory 164 are sequentially read out, the timings of the two pieces of packet data are made to agree by packet unit, and outputted to the selection unit 165.  The TS delay compensation information is outputted to the control unit 117 that is connected to the TS selection unit 151 by the connector 167.  The control unit 117 instructs the delay adjustment unit 163 to read out the packets of the TS packet data using the TS delay compensation information as a reference)
Regarding Claim 8 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 1). 

Regarding Claim 9 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 1). 
wherein the time information is, included in a preamble of the selected first packet to be processed by a physical layer (see [0090] The TS decode processing unit 152 separates the TS packet data outputted from the TS selection unit 151 into packets such as a video packet, an audio packet, a PCR (Program Clock Reference) packet, etc, based on information included in the TS.  The TS decode processing unit 152 then outputs the separate packets to the MPEG decode unit 153.)
Regarding Claim 11 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 10). 
Yamamoto et al. fail to specifically point out measuring a delay amount between the first packet and the second packet, the first absolute time and the second absolute time corresponding to a same absolute time; and delaying the second packet based on the measured delay amount as claimed.

Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yamamoto et al. invention with Lansdowne invention because Lansdowne invention provide system and method for implementing PTP transparent clocks in a distributed network in a manner that is readily applicable to both new designs and retrofit designs (see Lansdowne [0010])
Regarding Claim 12 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 10). 
wherein the plurality of broadcasting transmission paths includes a communication path via a wired transmission medium and a broadcasting path via a wireless transmission medium (see [0060] digital broadcast receiver, other receivers or semiconductors including wireless communication are potential communication paths )

Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yamamoto et al. invention 
Regarding Claim 13 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 10). 
Yamamoto et al. in view of Lansdowne fail to specifically point out wherein the first time information is included in a preamble of the first packet to be processed by physical layer processing as claimed.
NG teaches wherein the first time information is included in a preamble of the first packet to be processed by physical layer processing ( see [0028-29] With respect to ATSC 3.0, it has been proposed to include the 80-bit PTP time value, described above, in the preamble of physical layer frames. The time information is included in preamble)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yamamoto et al. in view of Lansdowne invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).
Regarding Claims 14 and 15 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claims 1 and 10). 
Yamamoto et al. fail to specifically point out wherein the absolute time protocol is a Precision Time Protocol (PTP) or a Network Time Protocol (NTP) as claimed.

Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yamamoto et al. invention with Lansdowne invention because Lansdowne invention provide system and method for implementing PTP transparent clocks in a distributed network in a manner that is readily applicable to both new designs and retrofit designs (see Lansdowne [0010])
Regarding Claim 16 Yamamoto et al. in view of Lansdowne in further in view of NG discloses everything as applied above (see claim 10). 
Yamamoto et al. in view of Lansdowne fail to specifically point out further comprising acquiring the first time information by executing physical layer processing on the first packet as claimed.
NG teaches further comprising acquiring the first time information by executing physical layer processing on the first packet. ( see [0028-29] With respect to ATSC 3.0, it has been proposed to include the 80-bit PTP time value, described above, in the preamble of physical layer frames. The time information is included in preamble)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yamamoto et al. in view of Lansdowne invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        January 3, 2022

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462